PER CURIAM.
This was an uncontested action for absolute divorce on the ground of desertion. Code 1961, § 16-403. After hearing the evidence, the trial court awarded appellant custody of, and support for, the two minor children born of the marriage but denied her a divorce. She appeals.
While several errors are noted, appellant urges, in substance, that the trial judge erred in not granting her an absolute divorce based on the uncontradicted testimony concerning appellee’s alleged desertion and acts of cruelty. We have reviewed the record carefully and hold that the court, on the basis of the evidence introduced, was justified in ruling that appellant had failed to prove her right to an absolute divorce on either ground.
Affirmed.